Citation Nr: 0204899	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  97-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an increased rating for chondromalacia 
patella, left, with pre-patellar synovitis, currently 
evaluated as 20 percent disabling.

2. Entitlement to an increased rating for chondromalacia 
patella, right, status post debridement, currently 
evaluated as 20 percent disabling.

(The issue of entitlement to reimbursement or payment of 
unauthorized private medical services incurred at Desert 
Hospital on December 13, 1997 will be considered in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Jordan, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to July 
1978.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated May 1994, the RO denied the veteran's claim for 
an increased rating for chondromalacia patella of each knee.  
Subsequently, based, in part, on the findings of a Department 
of Veterans Affairs (VA) examination in May 1995, the RO, in 
a September 1995 rating decision, assigned a 10 percent 
evaluation for each knee, effective February 1995.  Following 
an administrative review, the RO, by rating decision in April 
1997, increased the evaluation for each knee to 20 percent, 
effective June 1993.  This appeal ensued.

In February 2000, the veteran had a personal hearing before 
the undersigned at the RO.  During the hearing, the veteran 
withdrew her claims concerning whether new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for fibrositis of multiple joints and 
service connection for arthritis of the back.  Accordingly, 
this decision will be limited to the issues noted on the 
preceding page.

In September 2000, the Board denied the veteran's claims of 
entitlement to increased ratings for chondromalacia of the 
left patella with prepatellar synovitis and chondromalacia of 
the right patella, status post debridement.  The veteran, in 
turn, appealed the Board's decision to the United States 
Court of Appeals for Veteran's Claims (Court).  In a motion 
to the Court, dated in March 2001, the Secretary of VA 
requested that the September 2000 Board decision be vacated 
and the matter remanded for consideration in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  By an Order, dated in 
May 2001, the Court granted the motion.


FINDINGS OF FACT

1. The veteran's left knee disability is manifested by 
complaints of pain, with no more than slight limitation of 
motion.  There is no evidence of instability.

2. Chondromalacia of the right knee is manifested by full 
range of motion with complaints of pain.  Instability has 
not been documented.  


CONCLUSIONS OF LAW

1. A rating in excess of 20 percent for chondromalacia 
patella, left, with pre-patellar synovitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 1991 & Supp. 2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).

2. A rating in excess of 20 percent for chondromalacia 
patella, right, status post debridement is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified by the 
new statute have been complied with during the pendency of 
this matter.  Specifically, the veteran and her 
representative were provided with the appealed rating 
decision denying the claims of entitlement increased ratings 
for increased rating for the service-connected left and right 
knee disabilities, the notice letter, and a Statement of Case 
in January 1997.  Supplemental Statements of the Case were 
provided in April 1997, November 1997, September 1998, and 
December 1999.  These documents provided notification of the 
evidence needed to substantiate the veteran's claim.  The RO 
has obtained VA and private medical reports, and the veteran 
has submitted private medical records in support of her 
claim.  In addition, the veteran was provided a personal 
hearing in February 2000.  Furthermore, in an October 2000 
letter, the veteran was provided an opportunity to submit 
additional evidence and argument to the Board in support of 
her claims of entitlement to an increased rating for 
chondromalacia of the left patella with prepatellar synovitis 
and an increased rating for chondromalacia of the right 
patella status post debridement.  However, in a statement 
dated in January 2002, the veteran indicated that she did not 
have any further evidence to submit in support of her claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Factual Background

The service medical records disclose that the veteran was 
seen on many occasions for complaints of knee pain.  It was 
noted that she had chondromalacia, and that it did not 
respond to treatment.

The veteran was afforded a VA examination in November 1978.  
An examination showed that both knees measured 15 inches.  
There was 0 degrees extension bilaterally, and the veteran 
easily performed a full symmetrical squat and recovery.  
There was no effusion or instability.  McMurray's tests were 
negative.  There was no crepitation.  The diagnosis was not 
objectively demonstrable chondromalacia of the knees.    

Based on the evidence summarized above, the RO, by rating 
action in December 1978, granted service connection for 
chondromalacia of each knee.  A noncompensable evaluation was 
assigned for each knee.  The schedular evaluation remained in 
effect for many years.  The Board notes that by rating action 
in January 1985, a 10 percent rating was assigned pursuant to 
the provisions of 38 C.F.R. §  3.324 (1999).  

VA medical records dated in 1983 reflect the veteran 
underwent an arthroscopy of the both knees.  Subsequent 
records reflect continued treatment for bilateral knee pain.  

On VA examination in December 1993, the veteran reported that 
she still had problems with pain in the knees, especially 
with changes in weather.  She also reported stiffness in the 
knees.  An examination showed that there was a small amount 
of crepitation in the left knee on palpation.  Passive 
ranging of the knee joints revealed no grating, crepitation 
or other abnormality.  It was noted that there were some 
punctate scars, para-patella, on both knees.  On range of 
motion testing, both knees extended to the full neutral zero 
position.  The right knee flexed to 145 degrees, and the left 
knee flexed to 140 degrees.  Both Drawer's and Lachman's 
signs were negative, bilaterally.  There was no evidence of 
lateral instability in either knee.  The impression was 
normal examination of the knees.  

The veteran was afforded another VA examination in May 1995.  
She complained of pain in both knees and stated that the pain 
made it harder to sleep.  On examination, drawer and 
Lachman's signs were negative, bilaterally.  There was no 
loss of lateral stability found in either knee.  There was a 
silky crepitation palpable in the cupped hand held over the 
left knee joint.  This was not found on the right.  Passive 
ranging of the knees did not reveal any crepitation.  There 
was no deformity or increased temperature felt in either 
knee.  Both knees extended to the full neutral position.  The 
right knee flexed to 105 degrees and the left knee flexed to 
120 degrees.  The diagnosis was internal derangement, both 
knees, status following surgery for chondromalacia.  It was 
noted that there was prepatellar synovitis present in the 
left knee. 

Based, in part, on the findings summarized above, the RO, by 
rating action in September 1995, assigned a 10 percent 
evaluation for each knee, effective February 1995.

VA outpatient treatment records dated from 1995 to 1996 
summarily reflect treatment for complaints of bilateral knee 
pain.  

At a VA examination dated in August 1996, the veteran related 
that she was undergoing physical therapy for her knees and 
that she used medications for knee pain.  It was reported 
that she had undergone bilateral knee arthroscopy ten years 
earlier.  While this yielded some improvement, she reported 
that her knees were getting worse.  The veteran complained of 
anterior knee pain, as well as grinding and popping of the 
knees.  She continued to have these symptoms, along with 
associated swelling.  On examination, the veteran had mild 
bilateral knee effusions in regard to swelling.  There was no 
gross deformity of either knee and there was no evidence of 
subluxation or lateral or medial instability with valgus or 
varus stresses.  The veteran had 0 degrees extension 
bilaterally.  Forward flexion of the knees was to 120 
degrees.  There was a negative anterior and posterior 
drawer's sign and a negative McMurray's test.  She had pain 
with movement of the patellae and had palpable patellar 
crepitus.  There was no tenderness at the medial or lateral 
joint lines.  The diagnoses were mild to moderate 
chondromalacia patella and patellofemoral syndrome, which 
worsened the diagnosis of chondromalacia patella.  It was 
noted that this was mild to moderate in severity.

VA outpatient treatment records dated in 1996 have been 
associated with the claims folder.  The veteran complained of 
knee pain in July 1996.  The assessment was chondromalacia.  
She was seen the following month for complaints of knee pain.  
The veteran noted that she had left knee pain with grinding 
and popping.  The pain was constant, and was worse with 
stairs.  On examination, there was crepitus and 
patellofemoral compression, bilaterally.  There was no 
ligamentous laxity.  The assessment was patellofemoral 
syndrome.  In September 1996, it was indicated that the 
veteran had been told that she would need bilateral knee 
surgery for patellofemoral syndrome.  It was noted that both 
knees were in braces.  The assessment was degenerative joint 
disease of the knees with chondromalacia.  In February 1997, 
it was noted that the veteran wore knee braces.  There was no 
edema or synovitis.  Range of motion was normal.  A progress 
note dated in March 1997 reflects that the veteran complained 
that the knees were grating.  It was noted that X-rays three 
years ago showed no evidence of degenerative joint disease of 
any significance.  Objective findings showed no synovitis.  
The examiner observed full range of motion.  The veteran's 
gait was slow favoring the left.  The impression included no 
clinically significant degenerative joint disease.  

An administrative review was conducted by the RO in April 
1997.  In a rating decision that month, the RO increased the 
evaluation assigned for each knee to 20 percent, effective 
June 1993.  

The veteran was afforded a fee-based examination in October 
1998.  It was reported that she required braces on both knees 
for support and that she used crutches to assist with 
ambulation due to pain.  An examination of the knees 
demonstrated discomfort and pain on range of motion, but 
there was no evidence of redness, swelling or effusion.  It 
was noted that the veteran had limitation of function of 
standing and walking due to the chondromalacia for than two 
hours in an eight-hour day.  Range of motion was from 0-140 
degrees, bilaterally.  Drawer's and McMurray's tests were 
within normal limits.  A neurological evaluation revealed, in 
pertinent part, that the cranial nerves II-XII were intact.  
Sensation was normal to light touch and pinprick. 
Coordination was normal, motor strength was 5/5 throughout.  
Motor function and sensory reflexes of the lower extremities 
including the knee and ankle were normal.  Deep tendon 
reflexes were 1+ bilaterally equal in bilateral lower 
extremities (knees and ankles).  There was no generalized 
muscle weakness or wasting present.  The diagnosis was 
chondromalacia of both knees.




Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  Diagnostic Code 5257.

A 30 percent evaluation may be assigned for ankylosis of the 
knee in flexion with ankylosis at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  
Diagnostic 5256 (2001).

A review of the record demonstrates that the veteran has been 
examined on several occasions during the course of her 
appeal.  The Board acknowledges that she has reported 
bilateral knee pain.  Positive findings include limitation of 
motion on examinations in May 1995 and August 1996, and 
bilateral effusions were also reported.  The fact remains, 
however, that there is no clinical evidence of instability or 
tenderness of the knees.  In this regard, the Board points 
out that there was full range of motion on the most recent VA 
examination in October 1998, with some pain.  It is 
significant to observe that there was no swelling or effusion 
of either knee noted at that time.  

The evidence in support of the veteran's claim consists 
primarily of her statements regarding the severity of her 
bilateral knee disability.  During the hearing before the 
undersigned, she testified that she fell frequently due to 
her bilateral knee condition.  As noted above, however, the 
VA examinations fail to establish that instability of the 
knees is present.  The Board concludes that the medical 
findings on examination are of greater probative value than 
the veteran's statements concerning her condition.  The Board 
finds, therefore, that the weight of the evidence is against 
the claim for an increased rating for chondromalacia patella 
of either knee.

The Board notes that the veteran's representative argues that 
an increased rating is warranted under the provisions of 
Diagnostic Code 5256.  However, there is no evidence of 
ankylosis and, therefore, a higher rating is not warranted.  
In addition, the Court has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, 38 C.F.R. §§ 4.40 and 4.45 as they relate to 
functional loss due to pain do not apply when a Diagnostic 
Code is not predicated on loss of range of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  



ORDER

An increased rating for chondromalacia patella, left, with 
pre-patellar synovitis is denied.  

An increased rating for chondromalacia patella, right, status 
post debridement is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

